DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment filed 06 May 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending.
Claims 12 and 13 are amended.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Trainor on May 17, 2022.

The application has been amended as follows: 
In claim 12, line 12, --longitudinally—has been inserted before “retained”.

EXPLANATION FOR EXAMINER’S AMENDMENT
Claim 12 has been amended to avoid the prior art.
Allowable Subject Matter
Claims 1-20 are allowed.	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 20, the prior art fails to disclose or teach the combination set forth in the claims, in particular, the limitations of the lockout member having a horizontal portion and a vertical portion, wherein the lockout member is movable from a first position in which the horizontal portion of the lockout member is positioned within the longitudinal channel of the anvil assembly to obstruct distal movement of the upper beam of the working member within the anvil assembly to a second position in which the horizontal portion of the lockout member is positioned within the cutout of the anvil cover of the anvil assembly to allow distal movement of the upper beam of the working member within the anvil assembly.  Patel et al. is the closest prior art.  
Patel et al. disclose a surgical stapling device (surgical stapling instrument 10, fig. 1A, [0034]) comprising a handle assembly 12 (fig. 1A), an elongate body 160 (fig. 1A), a drive assembly 101 (fig. 2, [0040]) including a working member 110 having a vertical strut, an upper beam, and a lower beam, and a tool assembly including a cartridge assembly (staple jaw assembly 104, fig. 1B, [0035]) including a staple cartridge 122 (fig. 1B, [0036]) and an actuation sled (shuttle 130, fig. 1B, [0036]) positioned within the staple cartridge 122, the actuation sled movable from a retracted position to an advanced position to eject staples from the staple cartridge ([0036]); and an anvil assembly (anvil jaw assembly 102, fig. 1B, [0035]) pivotally secured to the cartridge assembly and movable in relation to the cartridge assembly between open and clamped positions ([0035]), the anvil assembly including an anvil body (anvil 106, fig. 3A, [0035]), an anvil cover, and a lockout member 116 (fig. 2, [0039]), the anvil body including an anvil member having an inner surface defining a plurality of staple deforming pockets (staple deforming pockets 107, fig. 3A, [0042]), an outer surface defining a longitudinal groove, a central knife slot (fig. 5, [0042]) extending between the inner and outer surfaces, and a through bore extending between the inner and outer surfaces, the anvil cover defining a cutout (bypass slot 170, Figs. 3A, 4, [0042]) and being secured to the anvil body to define a longitudinal channel (channel 108, fig. 3A, [0040]) within the anvil assembly, the lockout member 116 having a horizontal portion (engagement portion 118, fig. 2, [0042]) and a vertical portion (footer 119, fig. 2, [0042]), wherein the lockout member 116 is movable from a first position (figs. 5 and 6, [0042]) in which the horizontal portion of the lockout member is positioned within the longitudinal channel of the anvil assembly to a second position (fig. 7, [0040], [0045]) in which the horizontal portion of the lockout member is positioned within the cutout of the anvil cover of the anvil assembly.  In the Patel et al. device, in the first position the horizontal portion is positioned within the channel to allow distal movement of the upper beam, and in the second position the horizontal portion is positioned within the cutout to obstruct distal movement of the upper beam.  Patel et al. fails to disclose the first position in which the horizontal portion of the lockout member is positioned within the longitudinal channel of the anvil assembly to obstruct distal movement of the upper beam of the working member within the anvil assembly, and a second position in which the horizontal portion of the lockout member is positioned within the cutout of the anvil cover of the anvil assembly to allow distal movement of the upper beam of the working member within the anvil assembly.  It would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Patel et al. device to include the first position in which the horizontal portion of the lockout member is positioned within the longitudinal channel of the anvil assembly to obstruct distal movement of the upper beam of the working member within the anvil assembly, and a second position in which the horizontal portion of the lockout member is positioned within the cutout of the anvil cover of the anvil assembly to allow distal movement of the upper beam of the working member within the anvil assembly, since such modification to the Patel et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
With respect to claims 2-11, the claims depend from claim 1 and are likewise allowable.
With respect to claim 12, the subject matter of claim 12 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 12 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“the anvil cover defining a cutout and being secured to the anvil body to define a longitudinal channel within the anvil assembly, the lockout member having a horizontal portion and a vertical portion, the lockout member longitudinally retained within a proximal portion of the anvil assembly as the actuation sled moves from the retracted position to the advanced position, wherein the lockout member is movable from a first position in which the horizontal portion of the lockout member is positioned within the longitudinal channel of the anvil assembly to a second position in which the horizontal portion of the lockout member is positioned within the cutout of the anvil cover of the anvil assembly.”
With respect to claims 15-19, these claims depend from claim 12 are likewise allowable. 
With respect to claim 13, Patel et al. disclose a tool assembly (surgical stapling instrument 10, fig. 1A, [0034]) comprising a cartridge assembly (staple jaw assembly 104, fig. 1B, [0035]) including a staple cartridge 122 (fig. 1B, [0036]) and an actuation sled (shuttle 130, fig. 1B, [0036]) positioned within the staple cartridge 122, the actuation sled movable from a retracted position to an advanced position to eject staples from the staple cartridge ([0036]); and an anvil assembly (anvil jaw assembly 102, fig. 1B, [0035]) pivotally secured to the cartridge assembly and movable in relation to the cartridge assembly between open and clamped positions ([0035]), the anvil assembly including an anvil body (anvil 106, fig. 3A, [0035]), an anvil cover, and a lockout member 116 (fig. 2, [0039]), the anvil body including an anvil member having an inner surface defining a plurality of staple deforming pockets (staple deforming pockets 107, fig. 3A, [0042]), an outer surface defining a longitudinal groove, a central knife slot (Figure A, fig. 5, [0042]) extending between the inner and outer surfaces, and a through bore extending between the inner and outer surfaces, the anvil cover defining a cutout (bypass slot 170, Figs. 3A, 4, [0042]) and being secured to the anvil body to define a longitudinal channel (channel 108, fig. 3A, [0040]) within the anvil assembly, the lockout member 116 having a horizontal portion (engagement portion 118, fig. 2, [0042]) and a vertical portion (footer 119, fig. 2, [0042]), wherein the lockout member 116 is movable from a first position (figs. 5 and 6, [0042]) in which the horizontal portion of the lockout member is positioned within the longitudinal channel of the anvil assembly to a second position (fig. 7, [0040], [0045]) in which the horizontal portion of the lockout member is positioned within the cutout of the anvil cover of the anvil assembly.  Patel et al. disclose a biasing member 114 (fig. 2, [0039], [0040]) urging the lockout member 116 towards the second position in which the horizontal portion is positioned within the cutout.  Patel et al. fail to disclose or teach a tool assembly including a biasing member urging the lockout member towards the first position.  It would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Patel et al. device to include a biasing member urging the lockout member towards the first position, since such a modification to the Patel et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
With respect to claim 14, the claim depends from claim 13 and is likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linda J. Hodge/
Patent Examiner, Art Unit 3731
/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        18 May 2022